Citation Nr: 1416335	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) with hypertension, prior to October 5, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to June 1991.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for CAD and assigned an initial rating of 10 percent, effective February 28, 2005. 

In September 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  

The Board partially granted the Veteran's claim for an increased initial rating for CAD in an April 2011 decision, assigning a 60 percent rating as of October 6, 2006. A rating in excess of 10 percent for the period prior to October 5, 2006 was denied.

The Veteran subsequently appealed the Board's April 2011 decision to the Court of Appeals for Veterans Claims (CAVC).  A September 2011 CAVC Order and Joint Motion for Remand (JMR) vacated this decision as to the instant claim only and remanded it to the Board for further adjudication.  The other claims decided in the Board's April 2011 decision, including the assignment of an initial 60 percent rating for CAD as of October 6, 2006 were not disturbed by the September 2011 CVAC Order.

Thereafter, in December 2011, the Board granted an initial rating of 60 percent for coronary artery disease with hypertension, beginning on August 26, 2006, and denied an initial rating in excess of 10 percent prior August 26, 2006.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  


FINDINGS OF FACT

1. Prior to August 26, 2006, the Veteran's CAD with hypertension manifested by left ventricular ejection fraction (LVEF) of 62 percent, at worst; the evidence was negative for metabolic equivalents (METs) between five and seven or for cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

2. Beginning on August 26, 2006, the Veteran's CAD with hypertension manifested by subjective reports of dyspnea, fatigue, angina and dizziness with exertion and estimated METs of five; the evidence was negative for chronic congestive heart failure, METs of three or less or LVEF of 30 percent or less. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for coronary artery disease with hypertension for the period prior to August 26, 2006 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.104, 7005 (2013).

2. The criteria for an initial rating of 60 percent for coronary artery disease with hypertension beginning on August 26, 2006 have been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.104, 7005 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The appeal arises from disagreement with the initial rating following the grant of service connection. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104  and 7105. Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim. The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination report.

The Veteran has not alleged that his CAD has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination. 38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran's claims file was not reviewed during the August 2006 VA examination, a physical examination was conducted and a medical history was taken.  An examination is not rendered inadequate merely because the claims file was not reviewed. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

As for the Veteran's September 2009 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2009 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal; inquired as to the Veteran's current symptoms and treatment for CAD; and the record was held open for 30 days to allow such updated records to be submitted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and  4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

A 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness or syncope or where continuous medication was required. A 30 percent rating is contemplated when there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the LVEF has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis.  If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a veteran's cardiovascular disability. 38 C.F.R. § 4.104. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

CAD Claim

The Veteran contends that a 60 percent rating is warranted for his CAD from at least August 2006.

A November 2000 private cardiology treatment note indicated that the Veteran's ejection fraction was 70 percent.

A February 2002 private echocardiography report noted that the Veteran's ejection fraction was 62 percent.

An August 26, 2006 VA examination reflected the Veteran's reports of chest pain, dyspnea, fatigue and dizziness with exertion. Syncopal episodes were denied. His current achievable METs were very limited due to his back pain. Physical examination found regular heart rate without audible murmurs, rubs, gallops or bruits. Diagnoses of hypertension and CAD were made following this examination. As an echocardiogram was not scheduled until September 2006 and the Veteran was not able to walk on a treadmill due to severe back pain, the examiner estimated that the Veteran's achievable METs were approximately five.

A September 2006 VA cardiology treated note indicated that the Veteran's LVEF was calculated as 55 percent.

A 60 percent rating is warranted as of August 26, 2006 as the Veteran reported such symptoms as dyspnea, fatigue, angina and dizziness with exertion and that VA examiner estimated the Veteran's METs to be five.  A higher rating is not warranted for this period as the clinical evidence did not establish, and the Veteran has not alleged, chronic congestive heart failure, METs of three or less or LVEF of less than 30 percent.  In addition, a higher rating is not warranted prior to August 26, 2006 as the evidence did not establish more than one episode of acute congestive heart failure, METs that were measured between three and five or LVEF of 30 to 50 percent. 38 C.F.R. § 4.104, 7005. 

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

The Veteran's CAD manifested by LVEF of 62 percent, at worst, prior to August 26, 2006.  This disability manifested as subjective reports of dyspnea, fatigue, angina and dizziness with exertion with estimated METs of five beginning on August 26, 2006.  There have been no reported factors outside the rating schedule. The Veteran testified that he missed between two and two and a half days per month of work due to his various service connected disabilities; such absences are contemplated by the rating criteria and marked interference with employment has not been alleged or shown by the record. Hence, referral for consideration of an extra-schedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment as a custodian during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b) , is not warranted. See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to an initial rating in excess of 10 percent for coronary artery disease with hypertension prior to August 25, 2006 is denied.

Entitlement to an initial rating of 60 percent for coronary artery disease with hypertension beginning on August 26, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


